EXHIBIT NO. 10.2

 

EXECUTION VERSION

 

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO MICRO COMPONENT TECHNOLOGY, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

Right to Purchase up to 150,000 Shares of Common Stock of
Micro Component Technology, Inc.
(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

 

No.

                                   

Issue Date: January 28, 2005

 

Micro Component Technology, Inc., a corporation organized under the laws of the
State of Minnesota, hereby certifies that, for value received, LAURUS MASTER
FUND, LTD., or assigns (the “Holder”), is entitled, subject to the terms set
forth below, to purchase from the Company (as defined herein) from and after the
Issue Date of this Warrant and at any time or from time to time before 5:00
p.m., New York time, through the close of business January 28, 2012 (the
“Expiration Date”), up to 150,000 fully paid and nonassessable shares of Common
Stock (as hereinafter defined), $0.01 par value per share, at the applicable
Exercise Price per share (as defined below).  The number and character of such
shares of Common Stock and the applicable Exercise Price per share are subject
to adjustment as provided herein.

 

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

 

(a)                                  The term “Company” shall include Micro
Component Technology, Inc. (the “Company”) and any corporation which shall
succeed, or assume the obligations of, the Company hereunder.

 

(b)                                 The term “Common Stock” includes (i) the
Company’s Common Stock, par value $0.01 per share; and (ii) any other securities
into which or for which any of the securities described in (a) may be converted
or exchanged pursuant to a plan of recapitalization, reorganization, merger,
sale of assets or otherwise.

 

(c)                                  The term “Other Securities” refers to any
stock (other than Common Stock) and other securities of the Company or any other
person (corporate or otherwise) which the holder of the Warrant at any time
shall be entitled to receive, or shall have

 

--------------------------------------------------------------------------------


 

received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

 

(d)                                 The “Exercise Price” applicable under this
Warrant shall be equal to $0.67.

 

(e)                                  The term “Fixed Conversion Price” shall
have the same meaning as set forth in that certain Security Agreement dated as
of March 5, 2004 by and between the Company and the Holder, as amended, modified
or supplemented from time to time.

 

--------------------------------------------------------------------------------



 


EXERCISE OF WARRANT.

 


NUMBER OF SHARES ISSUABLE UPON EXERCISE.  FROM AND AFTER THE DATE HEREOF THROUGH
AND INCLUDING THE EXPIRATION DATE, THE HOLDER SHALL BE ENTITLED TO RECEIVE, UPON
EXERCISE OF THIS WARRANT IN WHOLE OR IN PART, BY DELIVERY OF AN ORIGINAL OR FAX
COPY OF AN EXERCISE NOTICE IN THE FORM ATTACHED HERETO AS EXHIBIT A (THE
“EXERCISE NOTICE”), SHARES OF COMMON STOCK OF THE COMPANY, SUBJECT TO ADJUSTMENT
PURSUANT TO SECTION 4.

 


FAIR MARKET VALUE.  FOR PURPOSES HEREOF, THE “FAIR MARKET VALUE” OF A SHARE OF
COMMON STOCK AS OF A PARTICULAR DATE (THE “DETERMINATION DATE”) SHALL MEAN:

 


IF THE COMPANY’S COMMON STOCK IS TRADED ON THE AMERICAN STOCK EXCHANGE OR 
ANOTHER NATIONAL EXCHANGE OR IS QUOTED ON THE NATIONAL OR SMALLCAP MARKET OF THE
NASDAQ STOCK MARKET, INC. (“NASDAQ”), THEN THE CLOSING OR LAST SALE PRICE,
RESPECTIVELY, REPORTED FOR THE LAST BUSINESS DAY IMMEDIATELY PRECEDING THE
DETERMINATION DATE.

 

If the Company’s Common Stock is not traded on the American Stock Exchange or
another national exchange or on the Nasdaq but is traded on the NASD OTC
Bulletin Board, then the mean of the average of the closing bid and asked prices
reported for the last business day immediately preceding the Determination Date.

 


EXCEPT AS PROVIDED IN CLAUSE (D) BELOW, IF THE COMPANY’S COMMON STOCK IS NOT
PUBLICLY TRADED, THEN AS THE HOLDER AND THE COMPANY AGREE OR IN THE ABSENCE OF
AGREEMENT BY ARBITRATION IN ACCORDANCE WITH THE RULES THEN IN EFFECT OF THE
AMERICAN ARBITRATION ASSOCIATION, BEFORE A SINGLE ARBITRATOR TO BE CHOSEN FROM A
PANEL OF PERSONS QUALIFIED BY EDUCATION AND TRAINING TO PASS ON THE MATTER TO BE
DECIDED.

 


IF THE DETERMINATION DATE IS THE DATE OF A LIQUIDATION, DISSOLUTION OR WINDING
UP, OR ANY EVENT DEEMED TO BE A LIQUIDATION, DISSOLUTION OR WINDING UP PURSUANT
TO THE COMPANY’S CHARTER, THEN ALL AMOUNTS TO BE PAYABLE PER SHARE TO HOLDERS OF
THE COMMON STOCK PURSUANT TO THE CHARTER IN THE EVENT OF SUCH LIQUIDATION,
DISSOLUTION OR WINDING UP, PLUS ALL OTHER AMOUNTS TO BE PAYABLE PER SHARE IN
RESPECT OF THE COMMON STOCK IN LIQUIDATION UNDER THE CHARTER, ASSUMING FOR THE
PURPOSES OF THIS CLAUSE (D) THAT ALL OF THE SHARES OF COMMON STOCK THEN ISSUABLE
UPON EXERCISE OF THE WARRANT ARE OUTSTANDING AT THE DETERMINATION DATE.

 


COMPANY ACKNOWLEDGMENT.  THE COMPANY WILL, AT THE TIME OF THE EXERCISE OF THE
WARRANT, UPON THE REQUEST OF THE HOLDER HEREOF ACKNOWLEDGE IN WRITING ITS
CONTINUING OBLIGATION TO AFFORD TO SUCH HOLDER ANY RIGHTS TO WHICH SUCH HOLDER
SHALL CONTINUE TO BE ENTITLED AFTER SUCH EXERCISE IN ACCORDANCE WITH THE
PROVISIONS OF THIS WARRANT. IF THE HOLDER SHALL FAIL TO MAKE ANY SUCH REQUEST,
SUCH FAILURE SHALL NOT AFFECT THE CONTINUING OBLIGATION OF THE COMPANY TO AFFORD
TO SUCH HOLDER ANY SUCH RIGHTS.

 


TRUSTEE FOR WARRANT HOLDERS.  IN THE EVENT THAT A BANK OR TRUST COMPANY SHALL
HAVE BEEN APPOINTED AS TRUSTEE FOR THE HOLDERS OF THE WARRANT PURSUANT TO
SUBSECTION 3.2, SUCH BANK OR TRUST COMPANY SHALL HAVE ALL THE POWERS AND DUTIES
OF A WARRANT AGENT (AS HEREINAFTER DESCRIBED) AND SHALL ACCEPT, IN ITS OWN NAME
FOR THE ACCOUNT OF THE COMPANY OR SUCH SUCCESSOR PERSON AS MAY BE ENTITLED
THERETO, ALL AMOUNTS OTHERWISE PAYABLE TO THE COMPANY OR SUCH SUCCESSOR, AS THE
CASE MAY BE, ON EXERCISE OF THIS WARRANT PURSUANT TO THIS SECTION 1.

 


PROCEDURE FOR EXERCISE.

 


DELIVERY OF STOCK CERTIFICATES, ETC., ON EXERCISE.  THE COMPANY AGREES THAT THE
SHARES OF COMMON STOCK PURCHASED UPON EXERCISE OF THIS WARRANT SHALL BE DEEMED
TO BE ISSUED TO THE HOLDER AS THE RECORD OWNER OF SUCH SHARES AS OF THE CLOSE OF
BUSINESS ON THE DATE ON WHICH THIS WARRANT SHALL HAVE BEEN SURRENDERED AND
PAYMENT MADE FOR SUCH SHARES IN ACCORDANCE HEREWITH.  AS SOON AS PRACTICABLE
AFTER THE EXERCISE OF THIS WARRANT IN FULL OR IN PART, AND IN ANY EVENT WITHIN
THREE (3) BUSINESS DAYS THEREAFTER, THE COMPANY AT ITS EXPENSE (INCLUDING THE
PAYMENT BY IT OF ANY APPLICABLE ISSUE TAXES) WILL CAUSE TO BE ISSUED IN THE NAME
OF AND DELIVERED TO THE HOLDER, OR AS SUCH HOLDER (UPON PAYMENT BY SUCH HOLDER
OF ANY APPLICABLE TRANSFER TAXES) MAY DIRECT IN COMPLIANCE WITH APPLICABLE
SECURITIES LAWS, A CERTIFICATE OR CERTIFICATES FOR THE NUMBER OF DULY AND
VALIDLY ISSUED, FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK (OR OTHER
SECURITIES) TO WHICH SUCH HOLDER SHALL BE ENTITLED ON SUCH EXERCISE, PLUS, IN
LIEU OF ANY FRACTIONAL SHARE TO WHICH SUCH HOLDER WOULD OTHERWISE BE ENTITLED,
CASH EQUAL TO SUCH FRACTION MULTIPLIED BY THE THEN FAIR MARKET VALUE OF ONE FULL
SHARE, TOGETHER WITH ANY OTHER STOCK OR OTHER SECURITIES AND PROPERTY (INCLUDING
CASH, WHERE APPLICABLE) TO WHICH SUCH HOLDER IS ENTITLED UPON SUCH EXERCISE
PURSUANT TO SECTION 1 OR OTHERWISE.


 

--------------------------------------------------------------------------------


 

Exercise.  Payment may be made either (i) in cash or by certified or official
bank check payable to the order of the Company equal to the applicable aggregate
Exercise Price, (ii) by delivery of the Warrant, or shares of Common Stock
and/or Common Stock receivable upon exercise of the Warrant in accordance with
Section (b) below, or (iii) by a combination of any of the foregoing methods,
for the number of Common Shares specified in such Exercise Notice (as such
exercise number shall be adjusted to reflect any adjustment in the total number
of shares of Common Stock issuable to the Holder per the terms of this Warrant)
and the Holder shall thereupon be entitled to receive the number of duly
authorized, validly issued, fully-paid and non-assessable shares of Common Stock
(or Other Securities) determined as provided herein.


 


EFFECT OF REORGANIZATION, ETC.; ADJUSTMENT OF EXERCISE PRICE.


 


REORGANIZATION, CONSOLIDATION, MERGER, ETC.  IN CASE AT ANY TIME OR FROM TIME TO
TIME, THE COMPANY SHALL (A) EFFECT A REORGANIZATION, (B) CONSOLIDATE WITH OR
MERGE INTO ANY OTHER PERSON, OR (C) TRANSFER ALL OR SUBSTANTIALLY ALL OF ITS
PROPERTIES OR ASSETS TO ANY OTHER PERSON UNDER ANY PLAN OR ARRANGEMENT
CONTEMPLATING THE DISSOLUTION OF THE COMPANY, THEN, IN EACH SUCH CASE, AS A
CONDITION TO THE CONSUMMATION OF SUCH A TRANSACTION, PROPER AND ADEQUATE
PROVISION SHALL BE MADE BY THE COMPANY WHEREBY THE HOLDER OF THIS WARRANT, ON
THE EXERCISE HEREOF AS PROVIDED IN SECTION 1 AT ANY TIME AFTER THE CONSUMMATION
OF SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF SUCH
DISSOLUTION, AS THE CASE MAY BE, SHALL RECEIVE, IN LIEU OF THE COMMON STOCK (OR
OTHER SECURITIES) ISSUABLE ON SUCH EXERCISE PRIOR TO SUCH CONSUMMATION OR SUCH
EFFECTIVE DATE, THE STOCK AND OTHER SECURITIES AND PROPERTY (INCLUDING CASH) TO
WHICH SUCH HOLDER WOULD HAVE BEEN ENTITLED UPON SUCH CONSUMMATION OR IN
CONNECTION WITH SUCH DISSOLUTION, AS THE CASE MAY BE, IF SUCH HOLDER HAD SO
EXERCISED THIS WARRANT, IMMEDIATELY PRIOR THERETO, ALL SUBJECT TO FURTHER
ADJUSTMENT THEREAFTER AS PROVIDED IN SECTION 4.


 


DISSOLUTION.  IN THE EVENT OF ANY DISSOLUTION OF THE COMPANY FOLLOWING THE
TRANSFER OF ALL OR SUBSTANTIALLY ALL OF ITS PROPERTIES OR ASSETS, THE COMPANY,
CONCURRENTLY WITH ANY DISTRIBUTIONS MADE TO HOLDERS OF ITS COMMON STOCK, SHALL
AT ITS EXPENSE DELIVER OR CAUSE TO BE DELIVERED TO THE HOLDER THE STOCK AND
OTHER SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY
THE HOLDER OF THE WARRANT PURSUANT TO SECTION 3.1, OR, IF THE HOLDER SHALL SO
INSTRUCT THE COMPANY, TO A BANK OR TRUST COMPANY SPECIFIED BY THE HOLDER AND
HAVING ITS PRINCIPAL OFFICE IN NEW YORK, NY AS TRUSTEE FOR THE HOLDER OF THE
WARRANT.


 


CONTINUATION OF TERMS.  UPON ANY REORGANIZATION, CONSOLIDATION, MERGER OR
TRANSFER (AND ANY DISSOLUTION FOLLOWING ANY TRANSFER) REFERRED TO IN THIS
SECTION 3, THIS WARRANT SHALL CONTINUE IN FULL FORCE AND EFFECT AND THE TERMS
HEREOF SHALL BE APPLICABLE TO THE SHARES OF STOCK AND OTHER SECURITIES AND
PROPERTY RECEIVABLE ON THE EXERCISE OF THIS WARRANT AFTER THE CONSUMMATION OF
SUCH REORGANIZATION, CONSOLIDATION OR MERGER OR THE EFFECTIVE DATE OF
DISSOLUTION FOLLOWING ANY SUCH TRANSFER, AS THE CASE MAY BE, AND SHALL BE
BINDING UPON THE ISSUER OF ANY SUCH STOCK OR OTHER SECURITIES, INCLUDING, IN THE
CASE OF ANY SUCH TRANSFER, THE PERSON ACQUIRING ALL OR SUBSTANTIALLY ALL OF THE
PROPERTIES OR ASSETS OF THE COMPANY, WHETHER OR NOT SUCH PERSON SHALL HAVE
EXPRESSLY ASSUMED THE TERMS OF THIS WARRANT AS PROVIDED IN SECTION 4.  IN THE
EVENT THIS WARRANT DOES NOT CONTINUE IN FULL FORCE AND EFFECT AFTER THE
CONSUMMATION OF THE TRANSACTIONS DESCRIBED IN THIS SECTION 3, THEN THE COMPANY’S
SECURITIES AND PROPERTY (INCLUDING CASH, WHERE APPLICABLE) RECEIVABLE BY THE
HOLDERS OF THE WARRANT WILL BE DELIVERED TO HOLDER OR THE TRUSTEE AS
CONTEMPLATED BY SECTION 3.2.


 


EXTRAORDINARY EVENTS REGARDING COMMON STOCK.  IN THE EVENT THAT THE COMPANY
SHALL (A) ISSUE ADDITIONAL SHARES OF THE COMMON STOCK AS A DIVIDEND OR OTHER
DISTRIBUTION ON OUTSTANDING COMMON STOCK, (B) SUBDIVIDE ITS OUTSTANDING SHARES
OF COMMON STOCK, OR (C) COMBINE ITS OUTSTANDING SHARES OF THE COMMON STOCK INTO
A SMALLER NUMBER OF SHARES OF THE COMMON STOCK, THEN, IN EACH SUCH EVENT, THE
EXERCISE PRICE SHALL, SIMULTANEOUSLY WITH THE HAPPENING OF SUCH EVENT, BE
ADJUSTED BY MULTIPLYING THE THEN EXERCISE PRICE BY A FRACTION, THE NUMERATOR OF
WHICH SHALL BE THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING


 

--------------------------------------------------------------------------------



 


IMMEDIATELY PRIOR TO SUCH EVENT AND THE DENOMINATOR OF WHICH SHALL BE THE NUMBER
OF SHARES OF COMMON STOCK OUTSTANDING IMMEDIATELY AFTER SUCH EVENT, AND THE
PRODUCT SO OBTAINED SHALL THEREAFTER BE THE EXERCISE PRICE THEN IN EFFECT. THE
EXERCISE PRICE, AS SO ADJUSTED, SHALL BE READJUSTED IN THE SAME MANNER UPON THE
HAPPENING OF ANY SUCCESSIVE EVENT OR EVENTS DESCRIBED HEREIN IN THIS SECTION 4. 
THE NUMBER OF SHARES OF COMMON STOCK THAT THE HOLDER OF THIS WARRANT SHALL
THEREAFTER, ON THE EXERCISE HEREOF AS PROVIDED IN SECTION 1, BE ENTITLED TO
RECEIVE SHALL BE INCREASED TO A NUMBER DETERMINED BY MULTIPLYING THE NUMBER OF
SHARES OF COMMON STOCK THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS
SECTION 4) BE ISSUABLE ON SUCH EXERCISE BY A FRACTION OF WHICH (A) THE NUMERATOR
IS THE EXERCISE PRICE THAT WOULD OTHERWISE (BUT FOR THE PROVISIONS OF THIS
SECTION 4) BE IN EFFECT, AND (B) THE DENOMINATOR IS THE EXERCISE PRICE IN EFFECT
ON THE DATE OF SUCH EXERCISE.

 


CERTIFICATE AS TO ADJUSTMENTS.  IN EACH CASE OF ANY ADJUSTMENT OR READJUSTMENT
IN THE SHARES OF COMMON STOCK (OR OTHER SECURITIES) ISSUABLE ON THE EXERCISE OF
THE WARRANT, THE COMPANY AT ITS EXPENSE WILL PROMPTLY CAUSE ITS CHIEF FINANCIAL
OFFICER OR OTHER APPROPRIATE DESIGNEE TO COMPUTE SUCH ADJUSTMENT OR READJUSTMENT
IN ACCORDANCE WITH THE TERMS OF THE WARRANT AND PREPARE A CERTIFICATE SETTING
FORTH SUCH ADJUSTMENT OR READJUSTMENT AND SHOWING IN DETAIL THE FACTS UPON WHICH
SUCH ADJUSTMENT OR READJUSTMENT IS BASED, INCLUDING A STATEMENT OF (A) THE
CONSIDERATION RECEIVED OR RECEIVABLE BY THE COMPANY FOR ANY ADDITIONAL SHARES OF
COMMON STOCK (OR OTHER SECURITIES) ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED
OR SOLD, (B) THE NUMBER OF SHARES OF COMMON STOCK (OR OTHER SECURITIES)
OUTSTANDING OR DEEMED TO BE OUTSTANDING, AND (C) THE EXERCISE PRICE AND THE
NUMBER OF SHARES OF COMMON STOCK TO BE RECEIVED UPON EXERCISE OF THIS WARRANT,
IN EFFECT IMMEDIATELY PRIOR TO SUCH ADJUSTMENT OR READJUSTMENT AND AS ADJUSTED
OR READJUSTED AS PROVIDED IN THIS WARRANT.  THE COMPANY WILL FORTHWITH MAIL A
COPY OF EACH SUCH CERTIFICATE TO THE HOLDER OF THE WARRANT AND ANY WARRANT AGENT
OF THE COMPANY (APPOINTED PURSUANT TO SECTION 11 HEREOF).

 


RESERVATION OF STOCK, ETC., ISSUABLE ON EXERCISE OF WARRANT.  THE COMPANY WILL
AT ALL TIMES RESERVE AND KEEP AVAILABLE, SOLELY FOR ISSUANCE AND DELIVERY ON THE
EXERCISE OF THE WARRANT, SHARES OF COMMON STOCK (OR OTHER SECURITIES) FROM TIME
TO TIME ISSUABLE ON THE EXERCISE OF THE WARRANT.

 


ASSIGNMENT; EXCHANGE OF WARRANT.  SUBJECT TO COMPLIANCE WITH APPLICABLE
SECURITIES LAWS, THIS WARRANT, AND THE RIGHTS EVIDENCED HEREBY, MAY BE
TRANSFERRED BY ANY REGISTERED HOLDER HEREOF (A “TRANSFEROR”) IN WHOLE OR IN
PART.  ON THE SURRENDER FOR EXCHANGE OF THIS WARRANT, WITH THE TRANSFEROR’S
ENDORSEMENT IN THE FORM OF EXHIBIT B ATTACHED HERETO (THE “TRANSFEROR
ENDORSEMENT FORM”) AND TOGETHER WITH EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY DEMONSTRATING COMPLIANCE WITH APPLICABLE SECURITIES LAWS, WHICH SHALL
INCLUDE, WITHOUT LIMITATION, A LEGAL OPINION FROM THE TRANSFEROR’S COUNSEL THAT
SUCH TRANSFER IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF APPLICABLE
SECURITIES LAWS, THE COMPANY AT ITS EXPENSE BUT WITH PAYMENT BY THE TRANSFEROR
OF ANY APPLICABLE TRANSFER TAXES) WILL ISSUE AND DELIVER TO OR ON THE ORDER OF
THE TRANSFEROR THEREOF A NEW WARRANT OF LIKE TENOR, IN THE NAME OF THE
TRANSFEROR AND/OR THE TRANSFEREE(S) SPECIFIED IN SUCH TRANSFEROR ENDORSEMENT
FORM (EACH A “TRANSFEREE”), CALLING IN THE AGGREGATE ON THE FACE OR FACES
THEREOF FOR THE NUMBER OF SHARES OF COMMON STOCK CALLED FOR ON THE FACE OR FACES
OF THE WARRANT SO SURRENDERED BY THE TRANSFEROR.

 


REPLACEMENT OF WARRANT.  ON RECEIPT OF EVIDENCE REASONABLY SATISFACTORY TO THE
COMPANY OF THE LOSS, THEFT, DESTRUCTION OR MUTILATION OF THIS WARRANT AND, IN
THE CASE OF ANY SUCH LOSS, THEFT OR DESTRUCTION OF THIS WARRANT, ON DELIVERY OF
AN INDEMNITY AGREEMENT OR SECURITY REASONABLY SATISFACTORY IN FORM AND AMOUNT TO
THE COMPANY OR, IN THE CASE OF ANY SUCH MUTILATION, ON SURRENDER AND
CANCELLATION OF THIS WARRANT, THE COMPANY AT ITS EXPENSE WILL EXECUTE AND
DELIVER, IN LIEU THEREOF, A NEW WARRANT OF LIKE TENOR.

 


REGISTRATION RIGHTS.  THE HOLDER OF THIS WARRANT HAS BEEN GRANTED CERTAIN
REGISTRATION RIGHTS BY THE COMPANY.  THESE REGISTRATION RIGHTS ARE SET FORTH IN
A REGISTRATION RIGHTS AGREEMENT ENTERED INTO BY THE COMPANY AND PURCHASER DATED
AS OF EVEN DATE OF THIS WARRANT.

 


MAXIMUM EXERCISE.  THE HOLDER SHALL NOT BE ENTITLED TO EXERCISE THIS WARRANT ON
AN EXERCISE DATE, IN CONNECTION WITH THAT NUMBER OF SHARES OF COMMON STOCK WHICH
WOULD BE IN EXCESS OF THE SUM OF (I) THE NUMBER OF SHARES OF COMMON STOCK
BENEFICIALLY OWNED BY THE HOLDER AND ITS AFFILIATES ON AN EXERCISE DATE, AND
(II) THE NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF THIS
WARRANT WITH RESPECT TO WHICH THE DETERMINATION OF THIS PROVISO IS BEING MADE ON
AN EXERCISE DATE, WHICH WOULD RESULT


 

--------------------------------------------------------------------------------


 


IN BENEFICIAL OWNERSHIP BY THE HOLDER AND ITS AFFILIATES OF MORE THAN 4.99% OF
THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY ON SUCH DATE.  FOR THE
PURPOSES OF THE PROVISO TO THE IMMEDIATELY PRECEDING SENTENCE, BENEFICIAL
OWNERSHIP SHALL BE DETERMINED IN ACCORDANCE WITH SECTION 13(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND REGULATION 13D-3 THEREUNDER. 
NOTWITHSTANDING THE FOREGOING, THE RESTRICTION DESCRIBED IN THIS PARAGRAPH MAY
BE REVOKED UPON 75 DAYS PRIOR NOTICE FROM THE HOLDER TO THE COMPANY AND IS
AUTOMATICALLY NULL AND VOID UPON AN EVENT OF DEFAULT UNDER THE NOTE.

 


WARRANT AGENT.  THE COMPANY MAY, BY WRITTEN NOTICE TO THE EACH HOLDER OF THE
WARRANT, APPOINT AN AGENT FOR THE PURPOSE OF ISSUING COMMON STOCK (OR OTHER
SECURITIES) ON THE EXERCISE OF THIS WARRANT PURSUANT TO SECTION 1, EXCHANGING
THIS WARRANT PURSUANT TO SECTION 7, AND REPLACING THIS WARRANT PURSUANT TO
SECTION 8, OR ANY OF THE FOREGOING, AND THEREAFTER ANY SUCH ISSUANCE, EXCHANGE
OR REPLACEMENT, AS THE CASE MAY BE, SHALL BE MADE AT SUCH OFFICE BY SUCH AGENT.

 


TRANSFER ON THE COMPANY’S BOOKS.  UNTIL THIS WARRANT IS TRANSFERRED ON THE BOOKS
OF THE COMPANY, THE COMPANY MAY TREAT THE REGISTERED HOLDER HEREOF AS THE
ABSOLUTE OWNER HEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY NOTICE TO THE
CONTRARY.

 


NOTICES, ETC.  ALL NOTICES AND OTHER COMMUNICATIONS FROM THE COMPANY TO THE
HOLDER OF THIS WARRANT SHALL BE MAILED BY FIRST CLASS REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, AT SUCH ADDRESS AS MAY HAVE BEEN FURNISHED TO THE COMPANY
IN WRITING BY SUCH HOLDER OR, UNTIL ANY SUCH HOLDER FURNISHES TO THE COMPANY AN
ADDRESS, THEN TO, AND AT THE ADDRESS OF, THE LAST HOLDER OF THIS WARRANT WHO HAS
SO FURNISHED AN ADDRESS TO THE COMPANY.

 


MISCELLANEOUS.  THIS WARRANT AND ANY TERM HEREOF MAY BE CHANGED, WAIVED,
DISCHARGED OR TERMINATED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE PARTY
AGAINST WHICH ENFORCEMENT OF SUCH CHANGE, WAIVER, DISCHARGE OR TERMINATION IS
SOUGHT. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS. 
ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT
SHALL BE BROUGHT ONLY IN THE STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE
TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK.  THE
INDIVIDUALS EXECUTING THIS WARRANT ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO
THE JURISDICTION OF SUCH COURTS AND WAIVE TRIAL BY JURY.  THE PREVAILING PARTY
SHALL BE ENTITLED TO RECOVER FROM THE OTHER PARTY ITS REASONABLE ATTORNEY’S FEES
AND COSTS.  IN THE EVENT THAT ANY PROVISION OF THIS WARRANT IS INVALID OR
UNENFORCEABLE UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION
SHALL BE DEEMED INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND
SHALL BE DEEMED MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH
PROVISION WHICH MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT
AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS WARRANT. 
THE HEADINGS IN THIS WARRANT ARE FOR PURPOSES OF REFERENCE ONLY, AND SHALL NOT
LIMIT OR OTHERWISE AFFECT ANY OF THE TERMS HEREOF.  THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION HEREOF SHALL IN NO WAY AFFECT THE VALIDITY OR
ENFORCEABILITY OF ANY OTHER PROVISION.  THE COMPANY ACKNOWLEDGES THAT LEGAL
COUNSEL PARTICIPATED IN THE PREPARATION OF THIS WARRANT AND, THEREFORE,
STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO BE RESOLVED
AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE INTERPRETATION OF THIS
WARRANT TO FAVOR ANY PARTY AGAINST THE OTHER PARTY.

 

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;
SIGNATURE PAGE FOLLOWS.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

 

 

MICRO COMPONENT TECHNOLOGY,
INC.

 

 

 

WITNESS:

 

 

 

 

By:

 /s/ Thomas P. Maun

 

/s/  Diane Larson

 

 

Name:

 

 

 

 

Title:

 VP of Finance / Operations / CFO

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF SUBSCRIPTION
(To Be Signed Only On Exercise Of Warrant)

 

To:                              MICRO COMPONENT TECHNOLOGY, INC.

 

Attention:                                         Chief Financial Officer

 

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.       ), hereby irrevocably elects to purchase (check applicable box):

 

o

 

                 shares of the Common Stock covered by such Warrant; or

 

 

 

o

 

the maximum number of shares of Common Stock covered by such Warrant pursuant to
the cashless exercise procedure set forth in Section 2.

 

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                 .  Such payment takes the form of (check applicable box or
boxes):

 

o

 

$                in lawful money of the United States; and/or

 

 

 

o

 

the cancellation of such portion of the attached Warrant as is exercisable for a
total of              shares of Common Stock (using a Fair Market Value of
$                per share for purposes of this calculation); and/or

 

 

 

o

 

the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

 

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to
                                                                              
whose address is
                                                                                           .

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

 

 

 

 

 (Signature must conform to name of holder as
 specified on the face of the Warrant)

 

 

 

 

 

 Address:

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT
(To Be Signed Only On Transfer Of Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of  MICRO COMPONENT TECHNOLOGY, INC. (the “Company”) to which the within
Warrant relates specified under the headings “Percentage Transferred” and
“Number Transferred,” respectively, opposite the name(s) of such person(s) and
appoints each such person Attorney to transfer its respective right on the books
of the Company with full power of substitution in the premises.

 

Transferees

 

Address

 

Percentage
Transferred

 

Number
Transferred

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

 

 

 (Signature must conform to name of holder as
 specified on the face of the Warrant)

 

 

 

 

 

 

 Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 SIGNED IN THE PRESENCE OF:

 

 

 

 

 

 

 

 

(Name)

ACCEPTED AND AGREED:

 

[TRANSFEREE]

 

 

 

 

 

 

 

 

(Name)

 

 

 

2

--------------------------------------------------------------------------------